Mr. Justice MoSurely delivered the opinion of the court. 2. Bills and notes, § 12*—validity of note in plural form signed 6y only one person. That notes which were intended to be signed by two persons were, in fact, signed by- but one does not render them invalid as incomplete, a note in plural form but signed by one person only being a valid obligation of the signer. 3. Bills and notes, § 50*—when notes are' founded on good consideration. Notes given in consideration of the release of a trust deed and of an equitable lien against the property are founded upon a good consideration. 4. Bills and notes, § 327*—what is not a defense in action to recover on notes given in consideration of release of mortgage. In an action to recover on promissory notes given in consideration of the release of a mortgage on real estate, defendant cannot set up that her title to the premises was superseded by a' paramount title and that she was evicted merely because a forcible detainer suit was instituted against her where, before the issue therein was determined, she satisfied the lien upon which the claim to possession was based.